
	

113 HR 1448 IH: Farmers and Ranchers Minimizing Estate Regulations Act of 2013
U.S. House of Representatives
2013-04-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1448
		IN THE HOUSE OF REPRESENTATIVES
		
			April 9, 2013
			Mr. Austin Scott of
			 Georgia (for himself, Mr. Broun of
			 Georgia, Mr. Westmoreland,
			 Mr. Rogers of Alabama,
			 Mr. Yoho, Mr. McIntyre, Mr.
			 Kingston, and Mr.
			 Crawford) introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to increase
		  the aggregate reduction in the fair market value of farm, etc., real property
		  under section 2032A to $2,000,000, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Farmers and Ranchers Minimizing Estate
			 Regulations Act of 2013 or the FARMER Act of 2013.
		2.Modifications to
			 alternate valuation of farm, etc., real property
			(a)Maximum
			 reduction increased to $2,000,000
				(1)In
			 generalParagraph (2) of
			 section 2032A(a) of the Internal Revenue Code of 1986 (relating to limitation
			 on aggregate reduction in fair market value) is amended by striking
			 $750,000 and inserting $2,000,000.
				(2)Conforming
			 amendmentThe first sentence
			 of section 2032A(a)(3) of such Code is amended to read as follows:
					
						In the case of estates of decedents dying in a
			 calendar year after 2012, the $2,000,000 amount contained in paragraph (2)
			 shall be increased by an amount equal to—(A)$2,000,000, multiplied by
						(B)the cost-of-living
				adjustment determined under section 1(f)(3) for such calendar year by
				substituting calendar year 2011 for calendar year
				1992 in subparagraph (B)
				thereof.
						.
				(b)Reduction in
			 required holding and use periods of decedentSubparagraph (C) of
			 section 2032A(b)(1) of such Code is amended—
				(1)by striking
			 8-year period and inserting 5-year period,
			 and
				(2)by striking
			 5 years and inserting 3 years.
				(c)Reduction in
			 required holding and use periods To avoid recapture
				(1)In
			 generalParagraph (1) of section 2032A(c) of such Code is
			 amended—
					(A)by striking
			 10 years and inserting 5 years, and
					(B)by striking
			 subparagraph (B) and inserting the following new subparagraph:
						
							(B)there have been periods aggregating 3 years
				or more during which the qualified heir does not use for the qualified use the
				qualified real property which was acquired (or passed) from the
				decedent,
							.
					(2)Conforming
			 amendmentClause (ii) of section 2032A(c)(7)(A) of such Code is
			 amended by striking 10-year and inserting
			 5-year.
				(d)Certain rents
			 from controlled entities treated as qualifiedSubparagraph (E) of
			 section 2032A(c)(7) of such Code is amended by inserting (or to an
			 entity more than 50 percent (by vote and value) of the equity interests in
			 which are owned directly by members of such family) after
			 descendant.
			(e)Repeal of use of
			 gross cash rental of comparable land in valuing farms
				(1)In
			 generalSubparagraphs (A) and
			 (B) of section 2032A(e)(7) of such Code (relating to method of valuing farms)
			 are amended to read as follows:
					
						(A)In
				generalThe value of a farm
				for farming purposes shall be determined by dividing—
							(i)the excess of the
				average annual net share rental for comparable land used for farming purposes
				and located in the locality of such farm over the average annual State and
				local real estate taxes for such comparable land, by
							(ii)the average
				annual effective interest rate for all new Federal Land Bank loans.
							For
				purposes of the preceding sentence, the average annual net share rental
				computation shall be made on the basis of the 5 most recent calendar years
				ending before the date of the decedent's death.(B)Net share
				rentalFor purposes of this
				paragraph, the term net share rental means the excess of—
							(i)the value of the
				produce received by the lessor of the land on which such produce is grown,
				over
							(ii)the cash
				operating expenses of growing such produce which, under the lease, are paid by
				the
				lessor.
							.
				(2)Conforming
			 amendmentSubparagraph (C) of
			 section 2032A(e)(7) of such Code is amended by striking that there is no
			 comparable land from which the average annual gross cash rental may be
			 determined, and.
				(f)Effective
			 dateThe amendments made by this section shall apply to estates
			 of decedents dying after the date of the enactment of this Act.
			3.Woodlands subject
			 to management plan
			(a)In
			 generalParagraph (2) of section 2032A(c) of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following new
			 subparagraph:
				
					(F)Exception for
				woodlands subject to management planSubparagraph (E) shall not
				apply to any disposition or severance of standing timber on a qualified
				woodland if the harvest is—
						(i)consistent with a
				written forest management plan developed under the Cooperative Forestry
				Assistance Act of 1978 (16 U.S.C. 2103a), or an equivalent plan approved by the
				State Forester,
						(ii)conducted under
				the guidance of a qualified forestry professional (as determined by the
				Secretary in consultation with the United States Forest Service), or
						(iii)conducted on
				lands certified to a third-party audited forest certification system or similar
				land management protocol, as determined by the United States Forest
				Service.
						.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to the
			 disposition or severance of standing timber after the date of the enactment of
			 this Act.
			
